Court of Appeals
of the State of Georgia

                                                                ATLANTA, May 30, 2019

The Court of Appeals hereby passes the following order

A19D0469. JANET BAKER v. PATSY CLARK.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby GRANTED. The Appellant may file a Notice of Appeal within 10 days of the date of

this order. The Clerk of State Court is directed to include a copy of this order in the record

transmitted to the Court of Appeals.


LC NUMBERS:

17SV328




                                       Court of Appeals of the State of Georgia
                                             Clerk's Office, Atlanta, May 30, 2019.

                                             I certify that the above is a true extract from the minutes
                                       of the Court of Appeals of Georgia.

                                             Witness my signature and the seal of said court hereto
                                       affixed the day and year last above written.

                                                                           , Clerk.